197 F.3d 1059 (11th Cir. 1999)
FREDERICK LAMAR HARRIS, DANNY CHADWICK, et al.,Plaintiffs-Appellants,v.WAYNE GARNER, Commissioner of the Georgia Department ofCorrections, A. G. THOMAS, Director of Facilities Division of theGeorgia Department of Corrections, et al.,Defendants-Appellees.
No. 98-8899
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
Dec. 6, 1999

Appeal from the United States District Court for the Middle District of Georgia D.C. Docket No. 5:97-CV-79-4
(Opinion September 30, 1999, 190 F.3d 1279, 11th Cir., 1999)
Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

B Y T H E C O U R T :

1
A member of this court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.